             Case 2:20-cv-00604-RFB-VCF Document 40 Filed 11/23/20 Page 1 of 8




 1    Paul A. Cardinale, SBN 8394
      LAURIA TOKUNAGA GATES & LINN, LLP
 2    1755 Creekside Oaks Drive, Suite 240
 3    Sacramento, CA 95833
      Tel: (916) 492-2000
 4    Fax: (916) 492-2500
      pcardinale@ltglaw.net
 5
 6    Southern Nevada Office:
      601 South Seventh Street
 7    Las Vegas, NV 89101
      Tel: (702) 387-8633
 8
      Fax: (702) 387-8635
 9
10    Attorneys for Defendants KIM SOFFE, COLLIN PETRIELIUS and NAPHCARE, INC.
11
                                 UNITED STATES DISTRICT COURT
12
                                       DISTRICT OF NEVADA
13
14 CRAIG FARAH, Personal Representative of the        CASE NO.: 2:20-cv-00604-RFB-VCF
15 ESTATE OF NICHOLAS FARAH,                          STIPULATION AND [PROPOSED] ORDER TO
                                                      EXTEND DISCOVERY AND EXPERT
16                Plaintiffs,                         DISCLOSURE DATES
     vs.
17
18
19 LAS VEGAS METROPOLITAN POLICE       `
   DEPARTMENT; RICHARD NEWMAN:
20 SAMUEL MENDOZA; AARON MOSELY;
21 JEREMEY STEWART; CHRISTY SNAPP;
   GABRIEL VILLANUEVA; KIM SOFFE; COLLIN
22 PETRIELIUS and NAPHCARE, INC.
23
                  Defendants.
24
25    ///
26    ///
27    ///
28    ///


                                                     1
              STIPULATION AND [PROPOSED] ORDER TO EXTEND DISCOVERY AND EXPERT DISCLOSURE DATES
                                               (FIRST REQUEST)
             Case 2:20-cv-00604-RFB-VCF Document 40 Filed 11/23/20 Page 2 of 8




 1                      STIPULATION TO EXTEND SCHEDULED DEADLINES
 2                                            (FIRST REQUEST)
 3          Pursuant to LR7-1 and LR 26-3, the parties, by and through their respective counsel of record,
 4   hereby stipulate and request this Court extend the Discovery Deadlines in the above captioned case for
 5   one hundred twenty (120) days and the Expert Disclosure date be extended to March 29, 2021. In
 6   support of this Stipulation and Request, the parties state as follows:
 7          A. DISCOVERY COMPLETED TO DATE:
 8              1. Plaintiffs’ Initial Disclosures;
 9              2. Plaintiffs’ Interrogatories, Request for Production and Request for Admissions to
10                  Defendants;
11              3. Defendants’ Initial Disclosures;
12          B. DISCOVERY REMAINING TO BE COMPLETED
13              1. Deposition of Plaintiff;
14              2. Depositions of individually named Defendants;
15              3. Depositions of Plaintiff’s and Decedent’s treating medical providers;
16              4. Initial expert and rebuttal expert disclosures;
17              5. Depositions of additional witnesses (as needed).
18          C. REASON FOR REQUEST FOR EXTENSION OF DISCOVERY DEADLINES
19          The parties have been diligent in completing discovery. This is a complex case involving the
20   death of a detainee at Clark County Detention Center. There are 10 named defendants and 10 causes
21   of action alleged. Defendant NaphCare, Inc. was only recently served and appeared for the first time
22   on October 29, 2020 when it timely filed its responsive pleading. The parties need additional time to
23   complete additional discovery, including the depositions of Plaintiff, the multiple individually named
24   Defendants and other witnesses prior to the disclosure of experts. This stipulation to extend deadlines
25   is made in good faith without any intent to delay this matter.
26   ///
27   ///
28   ///


                                                     2
              STIPULATION AND [PROPOSED] ORDER TO EXTEND DISCOVERY AND EXPERT DISCLOSURE DATES
                                               (FIRST REQUEST)
            Case 2:20-cv-00604-RFB-VCF Document 40 Filed 11/23/20 Page 3 of 8




 1          D. PROPOSED SCHEDULE FOR COMPLETING DISCOVERY
 2              1. Close of Discovery shall be extended from Friday, February 26, 2021 to Monday, June
 3                  28, 2021.
 4              2. The deadline to file Motions to Amend the Pleadings or to Add Parties shall be extended
 5                  from Monday, November 30, 2020 to Tuesday, March 30, 2021.
 6              3. The deadline for Initial Expert Disclosures, in accordance with Fed.R.Civ.P 26(a)(2)
 7                  and LR 26-1(e)(3), shall be extended from Monday, December 28, 2020 to Tuesday,
 8                  April 27, 2021.
 9              4. The deadline for Rebuttal Expert Disclosures shall be extended from Wednesday,
10                  January 27, 2020 to Thursday, May 21, 2021.
11              5. The deadline for filing Dispositive Motions shall be extended from Monday, March 29,
12                  2021 to Tuesday, July 27, 2021.
13              6. The deadline for the Joint Pre-Trial Order shall be extended from Wednesday, April 28,
14                  2020 to Thursday, August 26, 2021. This deadline will be suspended if dispositive
15                  motions are timely filed, until 30 days after the decision of the dispositive motions or
16                  until further order of the Court.
17          E. GOOD CAUSE FOR MAKING REQUEST WITHIN 21 DAYS OF DEADLINE
18          The parties understand that this Request for the Extension of Scheduled Deadlines is being made
19   within 21 days of the deadline to file Motions to Amend the Pleadings or to Add Parties currently set
20   for November 30, 2020. Good cause exists for making this request at this time as Defendant NaphCare,
21   Inc. appeared in this case for the first time on October 29, 2020. Defendant NaphCare, Inc. did not
22   participate in the Rule 26(f) conference and did not agree to the current discovery deadlines. Once
23   counsel for Defendant NaphCare, Inc. learned of the current discovery deadlines it immediately
24   prepared the instant Stipulation and Order and sent it to other counsel for approval.
25   ///
26   ///
27   ///
28   ///


                                                     3
              STIPULATION AND [PROPOSED] ORDER TO EXTEND DISCOVERY AND EXPERT DISCLOSURE DATES
                                               (FIRST REQUEST)
            Case 2:20-cv-00604-RFB-VCF Document 40 Filed 11/23/20 Page 4 of 8




 1    DATED this 23rd day of November 2020             DATED this 23rd day of November, 2020
 2    LOEVY & LOEVY                                    LAURIA TOKUNAGA GATES & LINN, LLP
 3           /s/ Sarah Grady, Esq.                             /s/ Paul A. Cardinale, Esq.
      SARAH GRADY, ESQ.                                PAUL A. CARDINALE, ESQ. – Bar No. 8394
 4    311 N. Aberdeen Street, 3rd Floor                1755 Creekside Oaks Drive, Suite #240
 5    Chicago, IL 60607                                Sacramento, CA 95833
      Attorneys for Plaintiff, Craig Farah, personal   Southern Nevada Office:
 6    representative of The Estate of Nicolas Farah    601 South Seventh Street
                                                       Las Vegas, Nevada 89101
 7                                                     Attorneys for Defendants Kim Soffe, Collin
 8                                                     Petrielius and NaphCare, INC.

 9    Dated this 23rd day of November, 2020

10    MARQUIS AURBACH COFFING

11            /s/ Craig R. Anderson, Esq.
      CRAIG R. ANDERSON, ESQ. – Bar No. 6882
12    100001 Park Run Drive
      Las Vegas, NV 89145
13
      Attorneys for Las Vegas Metro Police
14    Department; Richard Newman: Samuel
      Mendoza; Aaron Mosely; Jeremey Stewart;
15    Christy Snapp; Gabriel Villanueva
16
           IT IS SO ORDERED that the instant Stipulation to Extend Discovery and Expert Disclosures
17
     Dates is GRANTED and the discovery deadlines shall be amended as follows:
18
           Close of Discovery:                                            June 26, 2021
19
           Last Day to Amend Pleadings and Add Parties:                   March 30, 2021
20
           Initial Expert Designation:                                    April 27, 2021
                                                                                            If dispositive motions
21                                                                                          are filed, the deadline
           Rebuttal Expert Designation:                                   May 21, 2021
                                                                                            for filing the joint
22                                                                                          pretrial order will be
           Last Day for Dispositive Motions:                              July 27, 2021
                                                                                            suspended until 30
23                                                                                          days after
           Joint Pre-Trial Order                                          August 26, 2021
                                                                                            decision on the
24                                                                                          dispositive motions
                                                                                            or further court order.
25
                                                       ___________________________________ _
26                                                     UNITED STATES MAGISTRATE JUDGE

27
                                                                11-23-2020
28                                                     DATED: ___________________________



                                                    4
             STIPULATION AND [PROPOSED] ORDER TO EXTEND DISCOVERY AND EXPERT DISCLOSURE DATES
                                              (FIRST REQUEST)
                  Case 2:20-cv-00604-RFB-VCF Document 40
                                                      39 Filed 11/23/20 Page 5 of 8


Cheyenne Allmaras

From:                    Paul A. Cardinale
Sent:                    Monday, November 23, 2020 1:53 PM
To:                      Cheyenne Allmaras
Subject:                 FW: Farah--Stip and Order to Extend Deadlines




                                              Paul A. Cardinale
                                              LAURIA TOKUNAGA GATES & LINN, LLP
                                              1755 Creekside Oaks Drive, Suite 240
                                              Sacramento, CA 95833
                                              Tel: (916) 492‐2000
                                              Fax: (916) 492‐2500
                                              Email: pcardinale@ltglaw.net

Northern Nevada: 617 Fourteenth Green Drive, Incline Village, NV 89451
                 Tel: (775) 833‐2017 Fax: (775) 833‐2037
Southern Nevada: 601 South Seventh Street, Las Vegas, NV 89101
                 Tel: (702) 387‐8633 Fax: (702) 387‐8635

CONFIDENTIALITY STATEMENT: THIS E‐MAIL AND ANY ATTACHMENTS ARE INTENDED SOLELY FOR THE NAMED RECIPIENT(S) AND MAY CONTAIN INFORMATION THAT
IS (I) PROPRIETARY TO THE SENDER, AND/OR, (II) PRIVILEGED, CONFIDENTIAL, AND/OR OTHERWISE EXEMPT FROM DISCLOSURE UNDER APPLICABLE STATE AND
FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, PRIVACY STANDARDS IMPOSED PURSUANT TO THE FEDERAL HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT OF 1996 ("HIPAA"). IF YOU ARE NOT THE INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE TO
THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF
YOU HAVE RECEIVED THIS TRANSMISSION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY REPLY E‐MAIL OR BY TELEPHONE AT (916) 492‐2000, AND DESTROY THE
ORIGINAL TRANSMISSION AND ITS ATTACHMENTS WITHOUT READING OR SAVING THEM TO DISK. THANK YOU.




From: Sarah Grady <sarah@loevy.com>
Sent: Monday, November 23, 2020 1:37 PM
To: Paul A. Cardinale <pcardinale@ltglaw.net>
Cc: Craig Anderson <canderson@maclaw.com>; Liesa M. Costa <lcosta@ltglaw.net>; David B. Owens
<david@loevy.com>; Sherri Mong <SMong@maclaw.com>; Leah Dell <LDell@maclaw.com>
Subject: Re: Farah‐‐Stip and Order to Extend Deadlines

This is fine with me. Thanks.


Sarah C. Grady
LOEVY & LOEVY
311 North Aberdeen, 3rd Floor
Chicago, Illinois 60607
Phone: 312.243.5900
Email: sarah@loevy.com
Pronouns: she/her


On Mon, Nov 23, 2020 at 1:31 PM Paul A. Cardinale <pcardinale@ltglaw.net> wrote:


                                                                        1
                 Case 2:20-cv-00604-RFB-VCF Document 40
                                                     39 Filed 11/23/20 Page 6 of 8

Thanks Craig. Sarah are you able to let me know today if I can affix your signature on this stipulation to
continue?



Thank you,




                                              Paul A. Cardinale

                                              LAURIA TOKUNAGA GATES & LINN, LLP

                                              1755 Creekside Oaks Drive, Suite 240

                                              Sacramento, CA 95833

                                              Tel: (916) 492‐2000

                                              Fax: (916) 492‐2500

                                              Email: pcardinale@ltglaw.net




Northern Nevada: 617 Fourteenth Green Drive, Incline Village, NV 89451

                   Tel: (775) 833‐2017 Fax: (775) 833‐2037

Southern Nevada: 601 South Seventh Street, Las Vegas, NV 89101

                   Tel: (702) 387‐8633 Fax: (702) 387‐8635




CONFIDENTIALITY STATEMENT: THIS E‐MAIL AND ANY ATTACHMENTS ARE INTENDED SOLELY FOR THE NAMED RECIPIENT(S) AND MAY CONTAIN INFORMATION THAT
IS (I) PROPRIETARY TO THE SENDER, AND/OR, (II) PRIVILEGED, CONFIDENTIAL, AND/OR OTHERWISE EXEMPT FROM DISCLOSURE UNDER APPLICABLE STATE AND
FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, PRIVACY STANDARDS IMPOSED PURSUANT TO THE FEDERAL HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT OF 1996 ("HIPAA"). IF YOU ARE NOT THE INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE TO
THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF
YOU HAVE RECEIVED THIS TRANSMISSION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY REPLY E‐MAIL OR BY TELEPHONE AT (916) 492‐2000, AND DESTROY THE
ORIGINAL TRANSMISSION AND ITS ATTACHMENTS WITHOUT READING OR SAVING THEM TO DISK. THANK YOU.




From: Craig Anderson <canderson@maclaw.com>
Sent: Friday, November 20, 2020 4:32 PM
To: Paul A. Cardinale <pcardinale@ltglaw.net>; Sarah Grady <sarah@loevy.com>
Cc: Liesa M. Costa <lcosta@ltglaw.net>; David B. Owens <david@loevy.com>; Sherri Mong <SMong@maclaw.com>;


                                                                      2
                    Case 2:20-cv-00604-RFB-VCF Document 40
                                                        39 Filed 11/23/20 Page 7 of 8

Leah Dell <LDell@maclaw.com>
Subject: RE: Farah‐‐Stip and Order to Extend Deadlines



I’m good with this. You can use my signature.




Craig R. Anderson, Esq.

10001 Park Run Drive

Las Vegas, NV 89145

t | 702.942.2136

f | 702.382.5816

canderson@maclaw.com | vcard

maclaw.com




     Please consider the environment before printing this e-mail!


DO NOT read, copy or disseminate this communication unless you are the intended addressee. This e-mail communication contains confidential and/or privileged
information intended only for the addressee. If you have received this communication in error, please call us (collect) immediately at (702) 382-0711 and ask to speak to the
sender of the communication. Also please e-mail the sender and notify the sender immediately that you have received the communication in error. Thank you. Marquis
Aurbach Coffing - Attorneys at Law




From: Paul A. Cardinale <pcardinale@ltglaw.net>
Sent: Friday, November 20, 2020 1:15 PM
To: Sarah Grady <sarah@loevy.com>; Craig Anderson <canderson@maclaw.com>
Cc: Liesa M. Costa <lcosta@ltglaw.net>; David B. Owens <david@loevy.com>; Sherri Mong <SMong@maclaw.com>;
Leah Dell <LDell@maclaw.com>
Subject: [External] Farah‐‐Stip and Order to Extend Deadlines
Importance: High



                                                                                     3
                 Case 2:20-cv-00604-RFB-VCF Document 40
                                                     39 Filed 11/23/20 Page 8 of 8

Sarah and Craig:



I have attached the Proposed Stip and Order to extend deadlines in this case. Please let me know if you
approve it as soon as you are able. I am hoping to submit it to the Court on Monday since the current
deadline to Amend Pleadings and Add Parties is November 30. If we submit the S&O after that date, I/we
have to show excusable neglect as to why the S&O was not submitted before the deadline.



Thank you,




                                              Paul A. Cardinale

                                              LAURIA TOKUNAGA GATES & LINN, LLP

                                              1755 Creekside Oaks Drive, Suite 240

                                              Sacramento, CA 95833

                                              Tel: (916) 492‐2000

                                              Fax: (916) 492‐2500

                                              Email: pcardinale@ltglaw.net



Northern Nevada: 617 Fourteenth Green Drive, Incline Village, NV 89451

                   Tel: (775) 833‐2017 Fax: (775) 833‐2037

Southern Nevada: 601 South Seventh Street, Las Vegas, NV 89101

                   Tel: (702) 387‐8633 Fax: (702) 387‐8635




CONFIDENTIALITY STATEMENT: THIS E‐MAIL AND ANY ATTACHMENTS ARE INTENDED SOLELY FOR THE NAMED RECIPIENT(S) AND MAY CONTAIN INFORMATION THAT
IS (I) PROPRIETARY TO THE SENDER, AND/OR, (II) PRIVILEGED, CONFIDENTIAL, AND/OR OTHERWISE EXEMPT FROM DISCLOSURE UNDER APPLICABLE STATE AND
FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, PRIVACY STANDARDS IMPOSED PURSUANT TO THE FEDERAL HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT OF 1996 ("HIPAA"). IF YOU ARE NOT THE INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE TO
THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF
YOU HAVE RECEIVED THIS TRANSMISSION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY REPLY E‐MAIL OR BY TELEPHONE AT (916) 492‐2000, AND DESTROY THE
ORIGINAL TRANSMISSION AND ITS ATTACHMENTS WITHOUT READING OR SAVING THEM TO DISK. THANK YOU.




                                                                      4
